Title: Benjamin Henry Latrobe to Thomas Jefferson, 28 October 1817
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                    
                        Dear Sir
                        Washington,
Octr 28h 1817
                    
                    I thank you for your letter of the   , & am much gratified by the approbation you express of my drawings. I hope you will do me the favor to let me know which of the pavilions you approve for your first work of next spring; with a sketch of its dimensions and its plan, that I may send you the working drawings & the details at large.
                    Some months ago, I sent to Jefferson & Gibson of Richmond a box for you, containing a Capital composed of Tobacco leaves & flowers. It is a cheap one, & of course cannot be expected to have great effect. If you can find a place for it, I would recommend that it be painted, & that the leaves of the upper tier, be colored in the lower part with a faint brown, (umber) as I shall do in the rotunda of 16 Columns in the North wing of the Capitol, in which I have applied them. Otherwise they do not sufficiently distinguish themselves.
                    We are getting on with the Capitol, as well as we can under a system not calculated for dispatch. Nothing but want of time has prevented my making for you a set of plans showing all the changes which the interior of the Capitol has undergone, much, I think, for the better accomodation of both houses of Congress.
                    
                        Believe me with sincere attachment & respect Yrs
                        B Henry Latrobe.—
                    
                